Exhibit 10.1

 

April 20th, 2020

 

 

Zachary W. Stassen

 

Dear Zachary,

Congratulations! We are excited to extend you an offer of employment with
ViewRay Technologies, Inc.  The details of your offer are as follows:

 

Position:

Chief Financial Officer. Reporting to Scott Drake. This is a regular, full-time
position.

Location:

1595 Wynkoop St., Suite 900 Denver, CO 80202

Start Date:

May 18th, 2020

Compensation:

Your annual salary will be $340,000.00 or $13,067.92 bi-weekly.

Each member of our team is currently being paid a reduced salary as part of our
COVID-19 mitigation strategy. Therefore, your initial annual salary will be
$272,000.00 or $10,461.54 bi-weekly until we achieve our established business
milestones. Depending on business performance and economic circumstances, you
may recover lost income if the outcomes are achieved.

You will also be eligible to participate in the Company’s Performance Based
Bonus Plan. This bonus plan is based on corporate goals established by the
Company’s Board of Directors. At 100% to plan, this bonus plan will provide an
opportunity to earn 50% of your base salary in variable incentive compensation.
Actual incentive compensation may range from 0% - 200% of the target based on
performance to goals.  For the first calendar year it is prorated based on your
start date.

You will be eligible for our executive level severance package.

Your position is classified as exempt from overtime.

 

--------------------------------------------------------------------------------

 

Equity:

You will be granted equity in the Company valued at $1,250,000.00. This grant
will be awarded as a mixture of Stock Options and Restricted Stock Units (RSUs).
The total value of this grant will provide you with a 0.4% ownership stake in
the Company.

Stock options awarded as part of this grant will be subject to the terms and
conditions set forth in a separate grant agreement and the Company’s 2015 Stock
Incentive Plan, as amended (the “Plan”).  The Option will be exercisable at a
price per share equal to the fair market value of the Company’s common stock on
the date the Option is granted.  During the periods of your full employment with
the

Company, the shares subject to the Option will vest over a 4-year period as
follows:

The first 25% of the shares subject to the Option will vest 12 months after the
vesting commencement date (currently anticipated to be your Start Date) and the
remainder will vest in equal monthly installments for the remaining 36 months.  

RSUs awarded as part of this grant are subject to the terms and conditions set
forth in a separate grant agreement and the Company’s 2015 Stock Incentive Plan,
as amended (the “Plan”). During the periods of your full employment with the
Company, the award will fully vest over a three-year period. One-third of the
award will vest 12 months after the grant date, and additional one-third will
vest 24 months after the grant date, and the final one-third will vest 36 months
after the grant date.

Any awards are subject to the approval of the Compensation Committee of the
Board of Directors. Assuming your start date above, your Grant Date will be TBD,
or the following business day.

Paid Time Off

20 days of paid time off annually (which is earned as you work) and 2 days of
personal holiday.  We also have 9 company holidays.

 

Health Benefits

We offer teammates medical, dental and vision insurance plans. Coverage begins
on your start date. ViewRay pays 100% of the premium for both Short Term
Disability up to 66 2/3% of your weekly salary and Long-Term Disability up to 66
2/3% of your base monthly salary, for approved claims per plan. ViewRay also
pays 100% of the premiums for basic life and AD&D insurance up to 1.5x your base
annual salary or $250,000. Other plans include HSA, FSA, accident, critical
illness, hospital indemnity, legal, voluntary life and AD&D, and an Employee
Assistance Program.

401K

You are eligible to begin contributions to the Company’s 401k plan on the first
payroll date in the month following your hire date.

 

A summary of the benefits available to you is attached. For the full details
please refer to the benefits guide. The Company reserves the right from time to
time to change the company benefits and related plans.  

 

Consistent with state law, your employment with the Company will be
“at-will.”  This means that your employment with the Company will not last for
any specific period of time, and either you or the Company can terminate your
employment without notice and for any reason or for no reason.  This offer is
expressly conditioned upon your successful completion of the Company’s
pre-employment screening process, including references, a background check and
drug screen (depending on the position).  As part of your employment at the
Company, you are required

 

--------------------------------------------------------------------------------

 

to sign the attached Confidentiality and Restrictive Covenant agreement, and at
all times, you are required to comply with the Company’s corporate policies and
procedures.  

 

By accepting this offer, you represent and warrant that (i) you are not bound by
any employment contract, restrictive covenant or other restriction preventing
you from entering into employment with or carrying out your responsibilities for
the Company and (ii) you will not bring to the Company any confidential or
proprietary information or material of any former employer; disclose or use such
information or material in the course of your employment with the Company; or
violate any other obligation to your former employers.   Further, you agree to
execute any and all documentation necessary for the Company to verify your right
to work in the United States and to conduct a background check, and you
expressly release the Company from any claim arising out of the Company’s
verification of such information.

 

If you wish to accept this offer, please sign and return this letter (keeping a
copy for yourself). Your signature below indicates your acceptance of the terms
of this offer and the representations contained above.  This offer is valid
through 4/24/20. If you have any questions, feel free to call me.

We appreciate the time you have invested in this process and we look forward to
welcoming you to our team!

 

Sincerely,

 

/s/ Rob Fuchs_____________________________________________

Rob Fuchs, Chief Human Resource Officer

Viewray Technologies, INC.

 

 

Acknowledged and accepted:

 

/s/ Zachary Stassen_________________________________________

Name

April 20, 2020           _________________________________________

Date

 

 